Citation Nr: 0817334	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  00-13 664	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 20 percent for the period from June 6, 1991 to March 9, 
1998, and in excess of 30 percent for the period from March 
10, 1998, for status post residuals of cervical spine surgery 
for spondylolysis with limitation of motion.

2.  Entitlement to an increased disability rating for 
radiculitis of the left upper extremity, currently evaluated 
as 20 percent disabling.

3.  Entitlement to an increased disability rating for 
radiculitis of the left lower extremity, currently evaluated 
as 20 percent disabling.

(The issue of entitlement to an effective date earlier than 
March 10, 1998, for an award of a total disability rating 
based on individual unemployability (TDIU) will be addressed 
in a separate decision).



REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had verified active service from October 1986 to 
February 1987, from May 1987 to October 1987, and from 
January 1988 to March 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO), which denied an increased rating in 
excess of 40 percent for status post residuals of a surgery 
for cervical spine spondylolysis with radiculitis.  In 
December 1994, the veteran filed a notice of disagreement 
(NOD) contesting the denial of this claim.  The RO furnished 
the veteran a statement of the case (SOC) in January 1995.  
In March 1995, and again in June 1995, the veteran filed a VA 
Form 9 (substantive appeal).

During the appeal, in a November 1996 rating decision, the RO 
re-classified the veteran's single service-connected 
disability and established, in its place, the following 
separate ratings for cervical spine orthopedic disorder and 
two neurologic disabilities: 

(1) 20 percent for status post surgery for cervical 
spine spondylolysis with limitation of motion, 
under Diagnostic Code 5290 (for limitation of 
motion), effective June 6, 1991; 

(2) 20 percent for radiculitis of the left upper 
extremity, under Diagnostic Code 5293 (for 
intervertebral disc syndrome), effective June 6, 
1991; and 

(3) 20 percent for radiculitis of the left lower 
extremity, under Diagnostic Code 5293 (for 
intervertebral disc syndrome), effective June 6, 
1991.

In a rating decision of July 2002, the RO increased the 
assigned rating for the postoperative residuals of 
spondylolysis of the cervical spine with limitation of 
motion, from 20 to 30 percent, effective from October 5, 
2000-the date of a personal hearing at the RO.  

In a September 2003 rating decision, the RO assigned a 30 
percent disability rating for the postoperative residuals of 
spondylolysis of the cervical spine with limitation of 
motion, effective from August 15, 1998 to October 4, 2000 
(August 15, 1998  is the date of veteran's application for 
TDIU (a total disability rating based on individual 
unemployability due to service-connected disabilities)).

In a June 2004 rating decision, the RO assigned a 30 percent 
disability rating for the postoperative residuals of 
spondylolysis of the cervical spine with limitation of 
motion, effective from March 10, 1998.  The RO based that 
decision on its determination that March 10, 1998, was the 
date of receipt of veteran's claim for an increase.

In a March 2005 decision, the Board denied entitlement to a 
disability rating in excess of 20 percent for postoperative 
residuals of spondylolysis of the cervical spine with 
limitation of motion prior to March 10, 1998.  The veteran 
requested reconsideration of that decision, which was ordered 
by a Deputy Vice Chairman of the Board in May 2007.  This 
appeal is presently before an expanded panel of the Board on 
reconsideration as provided by 38 U.S.C.A. § 7103(b) (West 
2002).   

On review of the procedural history of this case as explained 
above, the Board determines that due to the assignment of 
separate ratings following the veteran's appeal of the single 
service-connected disability, the issues on appeal are as 
listed on page one of this decision and are a part of this 
reconsideration.  Since any increase during any part of the 
appeal period did not constitute the maximum rating for 
postoperative residuals of spondylolysis of the cervical 
spine with limitation of motion, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993); See also Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007) (finding staged ratings appropriate for 
cases in which the appeal was not as to the initial rating 
assigned after service connection is established-based on 
distinct changes in degree of disability).  


FINDINGS OF FACT

1.  Neither the criteria for evaluating spine disorders, in 
effect when the veteran filed this claim, nor the revised 
criteria that became effective September 23, 2002, or 
effective September 26, 2003, respectively, are more 
favorable to the veteran's claim.

2.  The veteran's service-connected status post residuals of 
cervical spine surgery for spondylolysis with limitation of 
motion has likely resulted in severe limitation of cervical 
spine motion and related functional loss; and is not 
productive of ankylosis or severe intervertebral disc 
syndrome, at least for the period from June 6, 1991.
  
3.  The veteran's service-connected radiculitis of the left 
upper extremity is manifested by moderate symptoms involving 
weakness, decrease in sensory function, and pain of the left 
upper extremity; productive of moderate overall impairment.  

4.  The veteran's service-connected radiculitis of the left 
lower extremity is manifested by moderate symptoms involving 
weakness, pain, decreased sensory function, and impaired gait 
of the left lower extremity; productive of moderate overall 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for 
status post residuals of cervical spine surgery for 
spondylolysis with limitation of motion, are met for the 
period from June 6, 1991.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5003, 5290, 
5293 (effective prior to September 26, 2003), and Diagnostic 
Codes 5003, 5237, 5243 (2007).

2.  The criteria for a disability rating in excess of 30 
percent for status post cervical spine surgery for 
spondylolysis with limitation of motion are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5003, 5290, 5293 (effective prior to 
September 26, 2003), and Diagnostic Codes 5003, 5237, 5243 
(2007).

3.  The criteria for a 30 percent disability rating for 
radiculitis of the left upper extremity are met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8713 (2007).

4.  The criteria for a disability rating in excess of 20 
percent for radiculitis of the left lower extremity are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8720 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and her representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

The VCAA duty to notify was satisfied by way of letters sent 
to the veteran in December 2001, November 2002, and August 
2005 (on another matter but covering essential VCAA 
requirements).  These notice letters fully addressed all four 
notice elements.  The information contained in these letters 
informed the veteran of what evidence was required to 
substantiate a claim for an increased rating.  The veteran 
was also notified of her and VA's respective duties for 
obtaining evidence, and was asked to submit evidence and/or 
information in her possession to the AOJ.  

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim and given ample time to 
respond, but, after appropriate notice was provided, the AOJ 
also readjudicated the case and issued several supplemental 
statements of the case prior to the March 2005 Board 
Decision.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that the Board must first determine the adequacy of 
38 U.S.C.A. § 5103(a) notice when adjudicating claims for 
increased ratings.  If notice is deemed inadequate, then the 
Board must determine whether the purpose of 38 U.S.C.A. 
§ 5103(a) notice has been frustrated.  If compliant VCAA 
notice was not provided, the Board must proceed with a 
prejudicial error analysis to determine whether any notice 
errors affected the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  If 
so, the case must be remanded for corrective action.

The Board has determined that the notice provided complies 
with Vazquez-Flores.  The notice letters in total, provide 
notice: that the claimant must provide or request the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening of the disability; that if an increase in 
disability is found, a disability rating will be determined 
by applying relevant Diagnostic Codes; and that provides 
examples of the types of medical and lay evidence that the 
claimant may submit.  Further, the claimant is rated under 
Diagnostic Codes that contain criteria necessary for 
entitlement to a higher disability rating, which would be 
satisfied by the claimant demonstrating a noticeable 
worsening.  Meeting these criteria, the notice provided in 
this case does comply with Vazquez-Flores.  Therefore, there 
is no need to determine whether the veteran's claim has been 
prejudiced by any lack of appropriate notice.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  

In regard to the present claims adjudicated below for a 
higher rating, the Board finds that the veteran is not 
prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is either mooted by 
any denials of the claims decided below, or in the case of 
grants, will be addressed by the AOJ.  
 
Finally, with respect to notice required under VCAA, the 
statutory notice required by the VCAA is only one part of the 
system of notice required and provided in the VA claim 
adjudication process.  See Wilson v. Mansfield, No. 07-7099 
(Fed. Cir. October 15, 2007).  Under Wilson (citing Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 38 U.S.C.A. 
§ 5103(a) requires only a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision; and does not apply throughout the claim 
adjudication process, because other forms of notice-such as 
contained in the rating decision, statement of the case, and 
supplemental statement of the case-provide the claimant with 
notice of law applicable to the specific claim on appeal.  
Id.  The RO has provided the veteran such notice to her 
specific claims throughout the appeal in various supplemental 
statements of the case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record service medical records, 
reports of VA examinations, and VA and private medical 
records of treatment.  There is no indication that any other 
treatment records exist that should be requested, or that any 
pertinent evidence has not been received.  VA examinations 
were provided in connection with these claims.  The veteran 
was provided opportunities to testify at hearings before the 
RO and the Board.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).
 
II.  Analysis

The veteran is claiming entitlement increased ratings for 
status post cervical spine surgery for spondylolysis with 
limitation of motion, and for radiculitis of the left upper 
and lower extremities, as outlined in the issues on page one.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of service-connected disabilities requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2007).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2007).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion. 
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board acknowledges, however, that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in 
deciding the claim below, the Board has considered whether 
different ratings may be warranted for different time periods 
based on the evidence of record.  
  
The veteran's statements describing the symptoms of her 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2006); Fanning v. Brown, 4 Vet. App. 225 
(1993). 

The RO has evaluated the appealed disabilities' ratings under 
rating criteria for evaluating the musculoskeletal system, 
under 38 C.F.R. § 4.71a (2007).  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 provides that degenerative arthritis that is established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  

The RO identified the veteran's service-connected cervical 
spine orthopaedic disability and associated neurologic 
symptomatologies as (1) status post cervical spine surgery 
for spondylolysis with limitation of motion, (2) radiculitis 
of the left upper extremity, and (3) radiculitis of the left 
lower extremity.  Respectively, the RO has evaluated these 
disabilities under rating criteria for evaluating cervical 
strain-cervical spine limitation of motion, and diseases of 
the peripheral nerves (radicular groups and sciatic nerve).  
38 C.F.R. § 4.71a, Diagnostic Codes 5290 (2003)-5237 (2007); 
and 38 C.F.R. § 4.124a, Diagnostic Codes 8713 (left upper 
extremity), 8720 (left lower extremity).

During the pendency of this claim, regulatory changes amended 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2002), including the criteria for rating disabilities of the 
spine.  Effective September 23, 2002, VA revised the criteria 
for rating intervertebral disc syndrome.  67 Fed. Reg. 54,345 
(Aug. 22, 2002).  Effective September 26, 2003, VA revised 
the criteria for rating general diseases and injuries of the 
spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, 
VA also reiterated the changes to Diagnostic Code 5293 (now 
classified as Diagnostic Code 5243) for intervertebral disc 
syndrome.

The Board is required to consider the claim in light of both 
the former and revised schedular criteria to determine 
whether a higher initial disability rating is warranted for 
the veteran's service-connected spine disabilities on appeal.  
The General Counsel for VA has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for the periods since the effective date of the 
regulatory change.  However, the veteran does get the benefit 
of having both the former and revised regulations considered 
for the period after the change was made.  See VAOPGCPREC 3-
2000.  That guidance is consistent with longstanding 
statutory law, to the effect that an increase in benefits 
cannot be awarded earlier than the effective date of the 
change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).

Diagnostic Code 5290 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the 
cervical spine.  Moderate limitation of motion of the 
cervical spine was to be rated 20 percent disabling; and 
severe limitation of motion of the cervical spine was to be 
rated 30 percent disabling, which was the maximum rating 
under that code.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5293 (intervertebral disc syndrome), in 
effect prior to September 23, 2002, a 60 percent rating was 
assigned for pronounced, persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.  A 40 percent rating was assigned 
for severe, recurring attacks with intermittent relief.  A 20 
percent rating was assigned for moderate, recurring attacks.  
38 C.F.R. § 4.71a.

Under the revised criteria, effective from September 23, 
2002, intervertebral disc syndrome is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25, separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5393, as 
amended by 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
evaluation is assigned with incapacitating episodes of having 
at total duration of at least four weeks but less than six 
weeks during the past 12 months.  A 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id.  See also 38 C.F.R. § 4.71a, The Spine, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (2006) (same effect).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" mean orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 68 Fed. Reg. 51454-
51458 (Aug. 27, 2003), effective September 26, 2003, 
[Diagnostic Code 5393 redesignated as 5243 and codified at 
38 C.F.R. § 4,71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episode, 
Note (1) (2006) (same effect)].

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic code or codes.

Note (3): If intervertebral disc syndrome is presented in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  

Under the revised criteria, effective from September 26, 
2003, disabilities of the spine will be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6) 
(2006).

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted if 
the medical evidence shows unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, The Spine, General Rating 
Formula for Diseases and Injuries of the Spine, Diagnostic 
Codes 5235 to 5243 (2006).

Evaluate any associated objective neurologic abnormalities, 
including, but not limited to bowel or bladder impairment 
separately under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, The Spine, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  Note that consistent with 
Note (1), the RO has assigned separate ratings for associated 
neurologic manifestations of the left upper and lower 
extremities.  Below the Board reviews the evaluation of those 
two service-connected disabilities-radiculitis of the left 
upper extremity and radiculitis of the left lower extremity-
and as well, considers whether any other associated objective 
neurologic abnormalities may be separately evaluated. 

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees; extension is zero to 45 
degrees; left and right lateral flexion are zero to 45 
degrees; and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  The normal ranges of motion for each component of 
the spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (See also Plate 
V) (2007).

Factual Background

The service medical records include a January 1990 Medical 
Evaluation Board (MEB) Summary.  That summary contains a 
history that in November 1988, the veteran underwent anterior 
cervical discectomy and fusion at C6-7, in treatment for a 
diagnosis of marked cervical spinal stenosis with foraminal 
encroachment C6-7 on the left.  Postoperatively, the veteran 
had very minimal improvement in terms of neck pain, with 
tingling of the left upper extremity.  A repeat myelogram in 
March 1989 showed no essential changes.

The January 1990 MEB summary shows that the veteran reported 
present complaints of neck and left arm pain associated with 
tingling of the left hand; and no improvement since surgery 
in 1988.  The examiner noted that the veteran was right 
handed.  Examination revealed an approximately 50 percent 
reduction of flexion, extension, and lateral turning of the 
cervical spine.

On neurological examination, cranial nerves were intact; deep 
tendon reflexes were 2+ and symmetrical; there was moderate 
weakness of the left biceps; no other weakness was noted; and 
gait and Romberg were normal.  The report concludes with 
diagnoses of (1) marked cervical spinal spondylosis with 
cervical spinal canal stenosis C4-7; (2) status post anterior 
cervical discectomy and fusion C6-7, November 1988; (3) 
chronic left shoulder pain, most probably related to #1, with 
probable tendonitis versus radiculitis as well.

In a May 1990 rating decision, the RO granted service 
connection for a cervical spine condition, classified as 
status post residuals of a surgery for spondylolysis of the 
cervical spine with radiculitis, and rated the condition as a 
single disability rated at 40 percent disabling, effective 
from March 1990, under the provisions of Diagnostic Code 5293 
(for intervertebral disc syndrome) then in effect.  The 
veteran was informed of this decision and of her appellate 
rights in a VA letter of May 1990; but, the information of 
record reflects that she did not appeal from that decision.

On June 6, 1991, the RO received from the veteran a claim for 
an increase rating for her service-connected status post 
residuals of a surgery for spondylolysis of the cervical 
spine with radiculitis.  In support of this claim, medical 
records obtained from Walter Reed Army Medical Center show 
that the veteran received treatment in February 1992.  At 
that time the veteran reported that her overall condition had 
declined since January 1990.  She had pain in the left 
shoulder and neck that was more frequent-ten to twelve days 
per month.  She reported having an increase in weakness of 
the left hand grip and decrease in range of motion in the 
neck.  She denied having any change in her left arm numbness 
or any associated ameliorating or exacerbating factors.  

On examination, the range of motion of the neck was decreased 
to less than 50 percent of normal for extension and flexion, 
and lateral rotation.  She appeared to have a higher range of 
motion when being informally observed.  The back was non-
tender; and range of motion was reduced to 25 percent of 
normal on flexion-extension, and on lateral rotation.  There 
was an increased range of flexion noted when informally 
observed.

Neurologic examination revealed strength was 4/5 for upper 
left and lower left extremities; and 3/5 for left hand grip  
Motor examination was normal.  Reflexes showed that deep 
tendon reflexes were +2 and symmetric, for the left upper and 
lower extremities.  Cranial nerves II to XII were grossly 
intact.  The veteran had a normal gait, heal to toe, and 
finger to nose testing.  The report contains an assessment of 
no essential change from previous examination; may be 
psychosomatic component present.

The report of an October 1994 VA examination of the spine 
shows a history of cervical spondylolytic disease with 
foraminal encroachment at multiple levels, and focal spinal 
stenosis at C7-C5.  The veteran reported complaints of 
residual pain and weakness following a cervical laminectomy 
of C6-C7.  

On examination, the examiner made findings of marked 
limitation of the spine and numbness to pin prick of the 
lateral aspect of the left arm.  The examiner made findings 
that there was muscle spasm; no postural abnormality; and no 
fixed deformity.  On range of motion testing, forward flexion 
was to 30 degrees; backward extension to 10 degrees; left and 
right lateral flexion was to 10 degrees, bilaterally; 
rotation to the left and to the right was to 30 degrees, 
bilaterally.  There was objective evidence of pain on all 
motions.  There was evidence of neurological involvement: 
decreased sensation to pin prick of the lateral aspect of the 
left arm.  

The examiner made the following findings based on magnetic 
resonance imaging conducted in May 1992.  The examiner noted 
there was severe cervical spondylotic disease extended 
between C3 to C7 levels; narrowing of the disk space at both 
C5-6 and C6-C7 levels; focal narrowing of the canal, most 
severe at C4-C5 and C5-C6; hypertrophy of the uncinate 
process with some amount of foraminal encroachment at the C2-
C3 level; degenerative disk changes at the C4-C5 level; and 
significant foraminal encroachment at the C5-C6 and C6-C7 
levels, which at the C6-C7 level involves the right neural 
foramina.  

The report contains a diagnosis of (1) status post cervical 
laminectomy C6-C7 with residual weakness and pain; (2) 
spondolytic disc disease with foraminal encroachment at 
multiple levels; and (3) spinal stenosis at the C4-C5 level.

The report of an October 1994 VA examination of the spinal 
cord shows that the veteran reported a history of cervical 
discectomy at the level of the 6th and 7th cervical vertebrae 
in 1988.  The veteran reported current complaints of limited 
extension and rotation of the cervical spine, numbness and 
pain in the left upper extremity, and intermittent neck 
spasms.  She stated that she "didn't trust" her left hand.

On examination, range of motion testing showed that both neck 
extension and flexion were reduced by 30 percent.  Rotation 
to the right and left was reduced by 50 percent, and lateral 
bending was reduced by 50 percent.  There was no evidence of 
atrophy or fasciculation.  The examiner found weakness of 4/5 
in the left arm at the deltoid, biceps, and triceps, and with 
wrist flexion and extension.  The examiner made a finding 
that the left upper extremity manifested give-way weakness, 
though there was full power in both legs.  Muscle tone in all 
limbs was within normal limits.  The veteran reported she had 
a reduced sensation to pinprick and light touch in her left 
upper extremity at the level of the 5th through the 8th 
cervical dermatomes.  The veteran's gait and heel and toe 
performance were normal. The Romberg test was negative.  The 
examiner opined that the veteran exhibited a 30 percent 
impairment of function at the level of the 5th, 6th, 7th, and 
8th cervical vertebrae, and at the first thoracic vertebra.  
The report contains a diagnosis of left clinical cervical 
radiculopathy at the level of the 5th through the 8th 
cervical vertebrae, with 30 percent impaired function.

The report of a VA peripheral nerves examination in July 1996 
shows that the veteran reported a history of C6-7 
radiculopathy secondary to degenerative joint disease, status 
post anterior cervical discectomy with fusion in November 
1998, without significant benefit secondary to similar 
problems at the C4-5 and C5-6 levels on the left.

The veteran reported complaints of pain and numbness in her 
left upper extremity since 1993/1994, and intermittent 
numbness and weakness in the left lower extremity since June 
of 1996.  She reported that her right side and bowel and 
bladder functions were "OK."

On examination, muscle power was 5/5 without atrophy.  Deep 
tendon reflexes were as follows: biceps 2 bilaterally; 
supinator 2 on the right, and 1 on the left; triceps 2 
bilaterally; knee jerks 2 bilaterally; ankle jerks 2 
bilaterally; and plantars flexor bilaterally.  Both touch and 
pinprick sensation were "OK," as was the veteran's gait, 
including heel and toe maneuvers, and hopping and walking.  
The report contains a diagnosis of left C6, C7 and C8 
radiculopathy by history, secondary to early myelopathic 
symptoms secondary to degenerative joint disease of the 
cervical spine.

The report of a July 1996 VA examination of the spine shows 
that the veteran reported a history of left side arm and leg 
numbness since June 1987.  The veteran reported that in 
November 1988 she underwent a diskectomy at the level of the 
6th and 7th cervical vertebrae; and that following that 
procedure, she experienced problems at the level of the 4th 
and 5th, and 5th and 6th cervical vertebrae.

The veteran reported complaints of knee pain, and numbness in 
her left leg and arm. On examination, the veteran held her 
head erect, and motion was decreased. The veteran had a 
healed surgical scar in the area of the right anterior neck, 
and some numbness to pinprick on the left arm in a glove-like 
pattern.  Both the biceps and triceps reflexes were "OK."  
The examiner found no evidence of postural abnormalities or 
fixed deformity.  The musculature of the veteran's cervical 
spine showed some palpable paravertebral muscle spasm.  

Cervical spine range of motion testing showed forward flexion 
to 30 degrees; backward extension to 10 degrees; left and 
right lateral flexion both to 15 degrees; and left and right 
rotation both to 30 degrees.  The examiner found objective 
evidence of pain on motion.  

Radiographic studies of the cervical spine showed evidence of 
degenerative joint disease with spur formation, narrow disc 
spaces, and neuroforaminal encroachment. The report contains 
diagnoses of status post diskectomy at the level of the 6th 
and 7th cervical vertebrae, with radiculitis of the left 
upper and lower extremities; and degenerative joint disease 
of the cervical spine with neuroforaminal encroachment.

Based on the evidence described above, and by a November 1996 
rating decision, the RO re-classified the veteran's cervical 
spine disability and established separate ratings for status 
post residuals of a surgery for cervical spine spondylolysis 
with limitation of motion, rated at 20 percent; radiculitis 
of the left upper extremity, rated at 20 percent; and 
radiculitis of the left lower extremity, rated at 20 percent, 
with each effective from June 6, 1991.

When the veteran was examined by VA in April 1997, she 
reported complaints of neck pain which referred to her right 
arm.  On examination, the examiner noted that the veteran 
kept her head turned to the right.  Two different physicians 
evaluated the veteran for range of motion of her cervical 
spine.  The first physician's examination showed forward 
flexion to 30 degrees, backward extension to 15 degrees, left 
and right lateral flexion to 10 degrees bilaterally, and 
right and left rotation to 15 degrees bilaterally.

On testing for range of motion of the cervical spine, the 
second physician made findings of forward flexion to 10 
degrees, backward extension to 5 degrees, left lateral 
flexion to 0 degrees, right lateral flexion to 5 degrees, 
left rotation to 0 degrees, and right rotation to 25 degrees.  
The examining physicians made findings that the veteran 
showed no objective evidence of pain on motion of the neck; 
and that there was no evidence of neurological involvement.  
Radiographic studies were consistent with the presence of 
cervical spondylosis.  The report contains a diagnosis of 
cervical spondylosis with limited range of motion of the 
neck.

The report concludes with a notation that the examination was 
variable; and there were no apparent spasms or objective 
evidence of acute pain.  The examiner opined that the 
veteran's restricted motion appeared volitional.  

The report of a March 1999 VA peripheral nerves examination 
shows that the veteran reported complaints of intermittent 
neck spasms with left upper extremity numbness and weak left 
upper extremity grasp.  She reported having problems dropping 
things with her left hand.

On examination, strength was found to be 4/5 for left 
deltoid; 4+/5 for the wrist extensors and finger extensors; 
5/5 for intrinsics, 4/5 for fingers and wrist flexors; 4+/5 
for triceps, right side; and 5/5 for bilateral lower 
extremities.  There was no atrophy.  Deep tendon reflexes 
were +2 bilaterally; +1 left triceps.  The veteran had a full 
cervical range of motion, with pain on extension and left 
rotation.  The report contains a diagnosis of left cervical 
radiculopathy C5, C6, C7, secondary to cervical spondylosis.

The report of a March 1999 VA examination of the spine shows 
that the veteran reported complaints of intermittent neck 
pain, with flare-ups due to prolonged work on the computer.  
She reported that she was independent in activities of daily 
living.  On examination, the veteran had a full range of 
motion for forward flexion.  She had limited bilateral 
lateral flexion/rotation to 30 degrees, with pain; and 
extension to 30 degrees, with pain.  Pain was the major 
limiting factor.  There was tenderness on palpation of the 
posterior neck.  There was no neurological abnormality.  The 
report noted that X-ray examination showed degenerative joint 
disease of the cervical spine.  The report contains a 
diagnosis of cervical spondylolysis.

The report of an October 2000 VA examination for neurological 
disorders shows that the veteran reported complaints of left 
upper extremity pain; and low back pain with radiation to the 
left lower extremity to the left toes.  

On examination pain limited cervical range of motion as 
follows: flexion to 20 degrees; extension to 10 degrees; 
right rotation to 30 degrees; left rotation to 15 degrees.  
Power was 5/5 for the right upper extremity and both lower 
extremities.  Left upper extremity strength was 4+/5 for the 
deltoid; 4/5 for biceps; 4/5 for triceps; 4/5 for fingers and 
wrist flexor; 4+/5 for wrist and fingers extensors; and 4+/5 
for intrinsics.  Deep tendon reflexes for the right upper 
extremity and lower extremity, were all 2+; and for left 
upper extremity supinator, biceps, and triceps, were all +2.  
Positive crossed adductor reflex was present with eliciting 
knee jerks bilaterally.  There was no atrophy, and no 
palpable tenderness of the lumbo-sacral or cervical areas.  

The report contains a diagnosis of (1) cervical radiculopathy 
left, secondary to multilevel spondylosis with left upper 
extremity symptoms C4-5, C5-6, and C6-7; and (2) mild 
myelopathy secondary to #1.

The report of a May 2002 VA peripheral nerves examination 
shows that the veteran reported complaints of increasing, 
chronic dull aching pain in the left upper extremity, 
associated with numbness and left lower extremity cramps, and 
occasional weakness.  On examination, gait was consistent 
with left hemiparesis.  After examination, the report 
contains a diagnosis that the condition was the same as in 
the October 2000 VA examination, but the pain was worse and 
more chronic. 

The report of a May 2002 VA spine examination shows that the 
veteran reported complaints of chronic neck pain, with 
occasional radiation to the left lower extremity.  These were 
aggravated by excessive activities or prolonged ambulation.  
She reported that she needs rest and medicines when in pain, 
and that she did not use any crutches, brace, or cane.  

On examination, the neck had a two inch healed post operative 
scar.  On range of motion study, the neck showed forward 
flexion to 35 degrees with pain; and bilateral lateral 
flexion, rotation and extension, all to 20 degrees, with 
pain.  The examiner opined that the veteran was additionally 
limited by pain and lack of endurance; and found that there 
was tenderness at bilateral cervical paraspinals.  The 
examiner noted that X-rays of the cervical spine in 1996 
showed degenerative disc disease with spur formation, narrow 
disc spaces and neural foramina encroachment.  The report 
contains a diagnosis of degenerative disc disease of the 
cervical spine.

The report of a December 2002 VA peripheral nerves 
examination (for the purpose of determining employability, 
and did not contain any pertinent findings on examination) 
shows that the veteran reported complaints of chronic neck 
and low back pain with left upper and lower extremities 
radiculopathy with occasional giving way and weakness of the 
left lower extremity resulting in falls.  The left upper 
extremity was intermittently numb and weak distally.  The 
veteran reported that she needed help with some activities of 
daily living.

The report of a December 2002 VA spine examination shows that 
the veteran reported complaints of pain of the entire back, 
with flare-ups precipitated by ambulation.  She reported 
having associated numbness of the left lower extremity.  She 
reported that she is able to walk unaided and could walk one 
block.  She had a fall three weeks before.  

On examination, the veteran had a stiff posture.  On range of 
motion study, the neck showed forward flexion to 30 degrees 
with pain; extension was to 5 degrees (out of 30 degrees); 
bilateral lateral flexion, rotation, all to 10 degrees (out 
of 45), with pain.  The examiner opined that the veteran was 
additionally limited by pain, weakness, and lack of 
endurance.  The examiner found objective evidence of painful 
motion.  The report contains a diagnosis of degenerative disk 
disease of the cervical spine.

The report of a March 2003 VA peripheral nerves examination 
shows that the veteran reported complaints of significant 
non-radicular low back pain; and a history of recent falls 
without loss of consciousness secondary to legs giving out.  

The report noted that an MRI examination of the cervical 
spine in February 2003 showed significant C4-5 herniated 
nucleus pulposus with cord compression and C5-6 left para-
median herniated nucleus pulposus with lateral cord 
compression.  There was no cord signal change; and foramen 
appeared grossly without neurological compression, with 
normal alignment.

The report of a March 2003 VA spine examination shows that on 
examination, the veteran had a stiff posture.  On range of 
motion study, the neck showed a full forward flexion with  
slight pain; extension was to 5 degrees (out of 45 degrees) 
with pain; bilateral lateral flexion, rotation, all to 20 
degrees (out of 45), with pain.  

The report of a VA surgery in December 2004 shows that the 
veteran underwent anterior cervical decompression and fusion 
in treatment of a diagnosis of cervical degenerative disc 
disease, C4-5 and C5-6; junctional breakdown.

VA treatment records in 2005 show that when seen in April 
2005 for follow-up after cervical surgery, the examiner noted 
that the veteran's progress was excellent in terms of her 
cervical surgery.  She had no complaints at that time.  She 
did report complaints of severe low back pain and sometimes 
left leg pain, but no weakness, bowel or bladder problems.  
She had severe stiffness in the morning.  On examination, 
neurologic status was intact.  X-rays showed that the 
cervical spine had solid fusion, good alignment, no 
junctional problems.  The impression was satisfactory course 
status post C4-6 ACDF.  When seen in June 2005 for follow-up 
to surgery, the veteran was doing very well relative to her 
neck and upper extremities.

In October 2005, the veteran underwent L5-S1 decompression 
and posterior spinal fusion.  When seen in January 2006 for a 
pain management follow-up, the veteran reported that 
complaints of constant pain and numbness radiating down her 
left lower extremity had resolved after the surgery in 
October 2005.  She had developed a "pins and needles" 
sensation in her right thigh after the surgery, which was now 
improved, but she still had a mild achy pain in that 
location.  She reported that she ambulates with a walker and 
cane at times.  

On physical examination at that time, the treatment provider 
made findings regarding the musculoskeletal system, of normal 
muscle tone; strength was 5/5 bilaterally, for upper and 
lower extremities.  Range of motion of the lumbar spine 
included flexion to 45 degrees and extension to 10 degrees, 
with pain on extension.  Neurologic findings included that 
sensation was decreased over the lateral right thigh to light 
touch; reflexes were 2+ bilaterally for biceps, triceps, BR, 
and patella; absent ankles.  The veteran's gait was antalgic.  
Finger to nose and heel to shin coordination was intact.  

1.  Status Post Cervical Spine Surgery for Spondylolysis With 
Limitation of Motion

The veteran's service-connected status post cervical spine 
surgery for spondylolysis with limitation of motion, is 
currently rated at a 20 percent level for the period from 
June 6, 1991 to March 9, 1998; and at a 30 percent level for 
the period from March 10, 1998, under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290 (effective before September 26, 2003), 
5237 (effective from September 26, 2003)

After carefully reviewing the record, the Board finds that 
the criteria for a 30 percent disability rating under the old 
version of 38 C.F.R. § 4.71a, Diagnostic Code 5290 have been 
met for the service-connected status post cervical spine 
surgery for spondylolysis with limitation of motion, for the 
period from June 6, 1991 to March 9, 1998.  That is, under 
the criteria for evaluating limitation of motion of the 
cervical spine, the Board finds that this cervical spine 
disability approximates severe limitation of motion of the 
cervical spine during that period.  

The record contains objective findings of significant 
symptoms including substantial restrictions in the ranges of 
motion of the cervical spine throughout the period from June 
6, 1991.  The treatment and VA examination records dated 
between January 1990 and April 1997 contain measured ranges 
of motion of the cervical spine throughout that are 
predominantly less than 50 percent of normal.  See 38 C.F.R. 
§ 4.71a, The Spine, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2) (See also Plate V) (2007).

During VA spine examination in October1994, the examiner 
characterized the cervical spine limitation of motion as 
marked, and noted that there was evidence of pain on all 
motions.  The examiner at a July 1996 VA spine also noted 
there was objective evidence of pain on motion during that 
examination.  The report of the July 1996 examination records 
ranges of motion of 30 degrees, 10 degrees, 15 degrees, and 
30 degrees, for cervical forward flexion, extension, lateral 
flexion, and rotation, respectively.  These findings 
represent ranges of motion that are, respectively, only 67 
percent, 22 percent, 33 percent and 38 percent, of normal 
ranges.  Id.
 
Most recently during the period from June 6, 1991, the report 
of the April 1997 VA examination records ranges of motion of 
30 degrees, 15 degrees, 10 degrees, and 15 degrees, for 
cervical forward flexion, extension, lateral flexion, and 
rotation, respectively.  These findings represent ranges of 
motion that are, respectively, only 67 percent, 33 percent, 
22 percent and 19 percent, of normal ranges.  Id.

In sum, the recorded measurements of limitation of motion of 
the cervical spine shown during the various VA examinations 
discussed above prior to March 10, 1998, approximates that 
consistent with a finding of severe impairment as required 
for a 30 percent rating under the prior criteria of 
Diagnostic Code 5290.  Based on the foregoing, it is the 
Board's judgment that the findings are sufficient to warrant 
the assignment of a 30 percent rating for the period from 
June 6, 1991, under Diagnostic Code 5290 (2002), for severe 
impairment in limitation of motion of the cervical spine.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-205 (1995).

The Board does not find, however, that a higher rating is 
warranted for the status post cervical spine surgery for 
spondylolysis with limitation of motion, at any time since 
June 6, 1991, under any relevant diagnostic criteria.  Though 
there is significant limitation of motion, the maximum 
schedular rating assignable for limited motion is 30 percent, 
and no higher evaluation is assignable on the basis of pain, 
alone. See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(where "the appellant is already receiving the maximum 
disability rating" for limitation of motion, consideration of 
the provisions of DeLuca, 8 Vet. App. at 202 (functional 
impairment due to pain must be equated to loss of motion) is 
not required).

The Board finds that, under the former Diagnostic Code 5293, 
the veteran has not exhibited severe symptoms of 
intervertebral disc syndrome (such as characteristic pain and 
demonstrable muscle spasm), with recurring attacks, with 
intermittent relief.  (Note here that radiculitis of the left 
upper and lower extremities, which the RO associated with the 
status post cervical spine surgery for spondylolysis with 
limitation of motion, are separately rated and are addressed 
in the section below.)  With respect to the revised 
Diagnostic Code 5293, the evidence does not show that the 
veteran experiences incapacitating episodes having a total 
duration of at least 4 weeks during the previous 12 months.  
Thus, the veteran does not meet the criteria under revised 
Code 5293 for a 40 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (effective September 23, 2002).  

Although a higher evaluation is assignable for ankylosis and 
for a fractured vertebrae, neither condition is shown in this 
case.  See Diagnostic Codes 5285, 5286, 5287 (pre-September 
26, 2003) and Diagnostic Codes 5235 to 5242 (effective 
September 26, 2003).

Additionally, the veteran cannot be rated separately under 
Diagnostic Code 5293 (or 5243 (new version number)), and 
under the Diagnostic Code for rating limitation of motion of 
the cervical spine ((5290 (old version) and 5242 (new 
version)).  These two sets of codes each contemplate 
limitation of motion and therefore a separate rating under 
both is not allowed.  See 38 C.F.R. §§ 4.14, 4.71, Diagnostic 
Codes 5290, 5293; see also Esteban v. Brown, 6 Vet. App. 259 
(1994).

The Board has also considered the presence of any chronic 
neurological manifestations that would allow for a separate 
disability rating.  As noted above, the service-connected 
radiculitis of the left upper extremity and radiculitis of 
the left lower extremity are considered in the section below.  
Besides that, however, as reflected in the VA examination 
reports and other medical evidence discussed above, there is 
no objective evidence of other separate neurologic 
abnormalities such as bowel or bladder impairment.  Except 
for neurologic manifestations of the left upper and left 
lower extremities, the veteran's disability has not 
progressed to the point where it interferes with her 
neurological functioning otherwise.  
 
In summary, for the reasons and bases discussed above, the 
Board concludes that the evidence in this case supports the 
assignment of a 30 percent disability rating, but no higher 
at any time, for the veteran's service-connected status post 
cervical spine surgery for spondylolysis with limitation of 
motion.  See 38 U.S.C.A. § 5107(b) (West 2002). 
 
2.  Radiculitis of the Left Upper and Left Lower Extremities
 
The RO has associated both the veteran's radiculitis of the 
left upper extremity and her radiculitis of the left lower 
extremity to her service-connected status post cervical spine 
surgery for spondylolysis with limitation of motion.

The RO evaluated the veteran's service-connected radiculitis 
of the left upper extremity and radiculitis of the left lower 
extremity under criteria for evaluating diseases of the 
peripheral nerves, under Diagnostic Codes 8713, 8720, 
respectively.  See 38 C.F.R. § 4.124a.  For each disability, 
the RO has assigned a 20 percent evaluation, effective from 
June 6, 1991. 

In a January 1990 Medical Evaluation Board Summary, the 
examiner noted that the veteran is right-handed; therefore 
her service-connected radiculitis of the left upper extremity 
involves her minor upper extremity.  The criteria for 
evaluating the severity or impairment of all radicular groups 
is set forth under Diagnostic Codes 8513 (paralysis of), 8613 
(neuritis), and 8713 (neuralgia).  See 38 C.F.R. § 4.124a.  
Under Diagnostic Code 8513, for the minor upper extremity, a 
20 percent evaluation is warranted for mild incomplete 
paralysis of the upper extremity.  A 30 percent evaluation is 
warranted for moderate incomplete paralysis.  A 60 percent 
rating requires severe incomplete paralysis of the upper 
extremity.  An 80 percent rating is warranted for complete 
paralysis of the upper extremity.  See 38 C.F.R. § 4.124a., 
Diagnostic Code 8713.

The criteria for evaluating the severity or impairment of the 
sciatic nerve is set forth under Diagnostic Codes 8520 
(paralysis of), 8620 (neuritis), and 8720 (neuralgia).  See 
38 C.F.R. § 4.124a.  Under Diagnostic Code 8520, a 10 percent 
evaluation is warranted for mild incomplete paralysis of a 
lower extremity.  A 20 percent evaluation is warranted for 
moderate incomplete paralysis.  A 40 percent rating requires 
moderately severe incomplete paralysis of the sciatic nerve 
in the lower extremity.  A 60 percent rating is warranted for 
severe incomplete paralysis, with marked muscular atrophy.  
An 80 percent rating is warranted for complete paralysis of 
the lower extremity; the foot dangles and drops, no active 
movement is possible of the muscles below the knee, flexion 
of the knee is weakened or (very rarely) lost.  38 C.F.R. § 
4.124a, Diagnostic Code 8520.  

Diagnostic Codes 8713 and 8720 address the criteria for 
evaluating neuralgia of the relevant nerves.  The criteria is 
the same as that for evaluating degrees of paralysis as 
discussed above.  38 C.F.R. § 4.124a, Diagnostic Codes 8713, 
8720 (2007). 

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 
8540 (2007).

With respect to the radiculitis of the left upper extremity, 
the record shows that during VA examinations throughout the 
period from June 6, 1991, the veteran has reported complaints 
of pain and numbness in the left upper extremity; and various 
examiners have made findings of associated symptomatology 
including pain, and weakness and/or less than full strength 
in that extremity.  Examiners have generally rated strength 
in the different parts of the left upper extremity as 4 or 4+ 
out of a possible ranking of 5, although there were 
occasional 5/5 rankings for muscle strength.  During an 
October 1994 VA examination, the examiner diagnosed cervical 
radiculopathy at the level of C5 through C8, with 30 percent 
impaired function.  During an October 2000 VA examination for 
neurological disorders, the examiner diagnosed mild 
myelopathy secondary to cervical radiculopathy.  During VA 
examination in March 2003, the examiner made findings of 
hemiparesis (weakness on one side) and decreased deep tendon 
reflexes of the left upper extremity.

In this case, on resolving all reasonable doubt in the 
veteran's favor, the Board finds that the service-connected 
radiculitis of the left upper extremity, is productive of 
moderate incomplete paralysis, which thereby warrants a 30 
percent disability rating under 38 C.F.R. § 4.124a, 
Diagnostic Code 8713.  Given the complaints of pain and 
numbness, and findings of reduced strength and level of 
impaired function found on examination, the Board finds that 
the disability approximates that of moderate incomplete 
paralysis.

There is no evidence, however, that the involvement for the 
left upper extremity has been shown to be productive of more 
than moderate impairment so as to warrant a disability rating 
in excess of 30 percent for the left upper extremity 
neurologic manifestations.  None of the medical records 
contain opinions or characterizations that the radiculitis of 
the left upper extremity is productive of severe symptoms-
although the condition has been associated with the cervical 
spine disability which has been described as severe.  
Nevertheless, the associated neurologic manifestations of the 
left upper extremity has at most been described as including 
moderate left upper extremity weakness, and other symptoms 
such as decrease in sensory function and pain.  Also, the 
veteran was found to have normal finger to nose testing of 
coordination; and muscle tone was within normal limits, with 
no atrophy, although one examiner noted "give-way 
weakness."

Therefore, based on the foregoing, the condition of the 
service-connected neurologic manifestation of the left upper 
extremity does not warrant a rating in excess of 30 percent 
as there is no showing that there is more than moderate 
disability.

With respect to the radiculitis of the left lower extremity, 
the record shows that during VA examinations throughout the 
period from June 6, 1991, the veteran has reported complaints 
of pain (radiating to the toes of the left foot) and numbness 
in the left lower extremity, and weakness with occasional 
give-way, causing some falls.  Various examiners and 
treatment providers have made findings of associated 
symptomatology including pain, and weakness and/or less than 
full strength in that extremity.  

Examiners have generally rated the strength in the left lower 
extremity as 4/5 or 5/5.  Strength was also characterized as 
"full power in the legs," or that muscle strength was 
within normal limits.  Findings also include that there was 
no atrophy.  During an October 1994 VA examination, the 
examiner diagnosed cervical radiculopathy at the level of C5 
through C8, with 30 percent impaired function.  During an 
October 2000 VA examination for neurological disorders, the 
examiner diagnosed mild myelopathy secondary to cervical 
radiculopathy.  During a May 2002 VA examination, the 
examiner made a finding that the veteran's gait was 
consistent with left hemiparesis.  

When seen in June 2005, the veteran reported complaints of 
left leg pain.  The relevant impression was chronic left leg 
pain, secondary to L5-S1 and L4-5 degenerative disc disease.  
When seen in June 2006, after an October 2005 lumbosacral 
spine surgery, the veteran reported that complaints of 
constant pain and numbness radiating down her left lower 
extremity had resolved.  She presently had developed a "pins 
and needles" sensation, in her right thigh.  At that time, 
examination showed normal muscle tone; and strength was 5/5.  
The veteran's gait was antalgic.

Based on the foregoing, there is no evidence that the 
neurologic symptoms of the left lower extremity has been 
shown to be productive of more than moderate impairment so as 
to warrant a disability rating in excess of 20 percent for 
the left lower extremity neurologic manifestations.  None of 
the medical records contain opinions or characterizations 
that the radiculitis of the left lower extremity is 
productive of more than moderate symptoms.  None indicate 
moderately severe symptoms.  The associated neurologic 
manifestations of the left lower extremity has at most been 
described as including moderate left lower extremity 
weakness, and other symptoms such as pain and decrease in 
sensory function.  The veteran was found to have muscle tone 
that was within normal limits, with no atrophy.  The most 
recent evidence of antalgic gait indicates that this is 
related to complaints associated with the veteran's right 
lower extremity, and not with the service-connected left 
lower extremity radiculitis.

Therefore, based on the foregoing, the condition of the 
service-connected neurologic manifestation of the left lower 
extremity does not warrant a rating in excess of 20 percent 
as there is no showing that there is more than moderate 
disability associated with the radiculopathy of the left 
lower extremity.

3.  Conclusions

After a review of the record, the Board finds that the 
preponderance of the evidence is against the conclusion that 
a rating in excess of that granted herein is warranted.

Lastly, the Board finds that there is no showing that the 
service-connected disabilities addressed here have reflected 
so exceptional or unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  There is no evidence 
that the veteran's cervical spine orthopedic manifestations 
and/or neurologic manifestations of the left upper and lower 
extremities would result in marked interference with 
employment (beyond that contemplated in the substantial 
evaluations assigned).  There also is no evidence that the 
disabilities warrant frequent periods of hospitalization, or 
that the disabilities otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the procedures for assigning a higher evaluation under 38 
C.F.R. § 3.321(b)(1) are not invoked.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).





ORDER

A 30 percent disability rating for status post cervical spine 
surgery for spondylolysis with limitation of motion, for the 
period from June 6, 1991, is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.

A disability rating in excess of 30 percent for status post 
cervical spine surgery for spondylolysis with limitation of 
motion is denied.

A 30 percent disability rating for radiculitis of the left 
upper extremity is granted, subject to the controlling 
regulations governing the payment of monetary benefits.

A disability rating in excess of 20 percent for radiculitis 
of the left lower extremity is denied.



___________________________________            
__________________________
               DEBORAH W. SINGLETON                          
WAYNE M. BRAEUER
                    Veterans Law Judge,                                        
Veterans Law Judge,                   
               Board of Veterans' Appeals                              
Board of Veterans' Appeals



___________________________________
KAREN J. ALIBRANDO
Acting Veterans Law Judge,
Board of Veterans' Appeals
 


 Department of Veterans Affairs


